Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are' not binding precedent in this circuit.
PER CURIAM:
Marcus Daniel Allison appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on Allison’s ' 42 U.S.C. § 1983 (2012) complaint. Allison also appeals the district court’s subsequent text order denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Allison v. Martin, No. 1:14-cv-00668-RBH, 2014 WL -6647139 (D.S.C. Nov. 24, 2014; Dec. 19, 2014). We further deny Allison’s motion to appoint counsel and deny as unnecessary his motion for a certificate of appealability. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.